62918: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62918


Short Caption:MANOUKIAN VS. MOTT (CHILD CUSTODY)Classification:Civil Appeal - Family Law - Child Custody


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 03-DI-0281Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/12/2013How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantJacqueline Marie ManoukianJessica Anderson
							(Anderson Keuscher, PLLC)
						John F. Keuscher
							(Anderson Keuscher, PLLC)
						


AppellantJacqueline Marie MottJessica Anderson
							(Anderson Keuscher, PLLC)
						John F. Keuscher
							(Anderson Keuscher, PLLC)
						


RespondentShawn Dennis MottAllison W. Joffee





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37614: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/03/2013Filing FeeFiling Fee Paid. $250.00 from Louise M. Manoukian.  Check no. 3244.


04/03/2013Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  (Pilot program civil appeals order and documents mailed to proper person appellant.)13-09716




04/03/2013Transcript RequestFiled Civil Proper Person Transcript Request Form.  Transcript for 8/31/12 - Sunshine LItigation Services.13-09720




04/03/2013Transcript RequestFiled Civil Proper Person Transcript Request Form.  Transcript for 9/28/12 - Capitol Reporters.13-09721




05/07/2013TranscriptFiled Transcript. Proceedings: 8/31/12. Court Reporter: Corrie L. Wolden/Sunshine Litigation Services.


05/07/2013TranscriptFiled Transcript. Proceedings: 9/28/12. Court Reporter: Christy Y. Joyce/Capitol Reporters.


05/09/2013BriefFiled Civil Proper Person Appeal Statement.13-13752




06/27/2013Order/ProceduralFiled Order Directing Transmission of Record. Record on appeal due: 15 days.13-18969




07/12/2013Record on Appeal DocumentsFiled Record on Appeal Volumes 1-7.


07/12/2013Case Status UpdateSubmitted for Decision.


07/29/2013Other Incoming DocumentFiled Proper Person Document.  Letter dated 7/26/13.13-22277




08/20/2013Letter/IncomingFiled Proper Person Letter dated 8/15/13 with attachments.13-24576




07/21/2014Order/ProceduralFiled Order Directing Supplement and Response.  Appellant's Supplement (10 pages) due:  20 days.  Respondent's Response (20 pages) due:  30 days.14-23507




08/07/2014Notice/IncomingFiled Notice of Appearance, Jessica Anderson  and John F. Keuscher of the law firm of Anderson Keuscher, PLLC, for the Appelllant.14-25926




08/11/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant shall have until August 18, 2014, to file and serve the supplement to the civil proper person appeal statement.14-26187




08/15/2014MotionFiled Motion to Extend Time Pursuant to NRAP 26(b)(1)(A)14-26927




08/21/2014BriefFiled Appellant's Supplemental Brief.  (In Response to Order filed 7/21/2014).14-27563




08/28/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent shall have until September 19, 2014, to file and serve the responsive brief.14-28538




09/19/2014MotionFiled Motion to Extend Time Pursuant To NRAP 26(b)(1)(A).14-31251




09/25/2014MotionFiled Opposition to Second Motion to Extend Time Pursuant to NRAP26(b)(1)(A).14-31964




09/26/2014Order/ProceduralFiled Order Granting Motion for Extension of Time.  Respondent's Responsive Brief due:  October 20, 2014.14-32030




09/30/2014MotionFiled Motion to Dismiss Appeal as Moot.14-32525




10/06/2014MotionFiled Motion to Extend Time to file Opposition to Motion to Dismiss Pursuant to NRAP 26(b)(1)(A).14-33048




10/07/2014MotionFiled Reply in Support of Second Motion to Extend Time Pursuant to NRAP 26(b)(1)(A).14-33310




10/21/2014MotionReceived Opposition to Motion to Dismiss Appeal as Moot.(FILED PER ORDER OF 10/28/14).


10/22/2014BriefFiled Response to Civil Proper Person Appeal Statement.14-35203




10/22/2014MotionFiled Motion to Attach One Exhibit to Response Brief.14-35205




10/28/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. We direct the clerk of this court to file appellant's opposition to respondent's motion to dismiss, which was provisionally received in this court on October 21, 2014. Fn1[We defer ruling on respondent's motion to dismiss and his motion to attach an exhibit to his response brief.]14-35793




10/28/2014MotionFiled Opposition to Motion to Dismiss Appeal as Moot.14-35795




11/03/2014MotionFiled Reply in Support of Motion to Dismiss Appeal as Moot.14-36331




11/14/2014Order/DispositionalFiled Order Dismissing Appeal. "We grant respondent's motion to dismiss this appeal as moot." Fn1[In light of this order, al pending requests for relief are denied.] SNP14-JH/MD/MC.14-37614